           Case 2:20-cv-01579-JAD-NJK Document 39 Filed 03/25/21 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     SAFECO INSURANCE COMPANY OF
 8   AMERICA,                                               Case No. 2:20-cv-01579-JAD-NJK
 9          Plaintiff(s),                                                  Order
10   v.                                                               [Docket No. 38]
11   AIR VENT, INC., et al.,
12          Defendant(s).
13         Pending before the Court is Defendant/Third-Party Plaintiff Air Vent’s motion to extend
14 the deadline to serve Third-Party Defendant Powermax Electric. Docket No. 38. The motion does
15 not identify the date on which service is currently due. Because it is not clear that such a deadline
16 exists, the Court construes the motion as one seeking the setting of a deadline to effectuate service
17 rather than seeking to extend that deadline.1
18         Here, Air Vent indicates that it submitted its Hague Convention documents on March 3,
19 2021, and further that such service in China generally averages around seven months. See Docket
20 No. 38-1 at ¶¶ 9, 11. Given those attestations, the Court will set a deadline for Air Vent to
21
22
23
           1
             The deadline for effectuating service and the consequences for failing to comply with that
24 deadline are generally governed by Rule 4(m) of the Federal Rules of Civil Procedure, but that
   rule does not apply to service on a foreign corporation. Fed. R. Civ. P. 4(m) (exempting service
25 completed under Rule 4(h)(2)); see also Lucas v. Natoli, 936 F.2d 432, 432 (9th Cir. 1991)
   (addressing predecessor version of Rule 4(m)). The rules governing service in foreign countries
26 similarly do not provide a deadline. E.g., Fed. R. Civ. P. 4(h). Nonetheless, courts possess the
   inherent authority to set a deadline for service on a foreign corporation. See Inst. of Cetacean
27 Rsch. v. Sea Shepherd Conserv. Soc’y, 153 F. Supp. 3d 1291, 1320 (W.D. Wash. 2015) (collecting
   cases). Failure to comply with such deadline may result in dismissal. See id.; see also Panliant
28 Fin’l Corp. v. ISEE3D, Inc., 2014 WL 3592718, at *6-7 (D. Nev. July 21, 2014).

                                                     1
           Case 2:20-cv-01579-JAD-NJK Document 39 Filed 03/25/21 Page 2 of 2




 1 effectuate service on Powermax Electric of October 4, 2021. If Air Vent believes it cannot meet
 2 this deadline, it must file a properly supported request seeking to extend the deadline.2
 3         Accordingly, Air Vent’s motion is GRANTED in part and DENIED in part consistent
 4 with the above.
 5         IT IS SO ORDERED.
 6         Dated: March 24, 2021
 7                                                               ______________________________
                                                                 Nancy J. Koppe
 8                                                               United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         2
             The instant motion is bare bones. Further requests must include meaningful discussion
   of the issues. Cf. Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013). The
28 Court expresses no opinion as to whether a request to extend the deadline set herein will be granted.

                                                     2
